Citation Nr: 1140665	
Decision Date: 11/02/11    Archive Date: 11/16/11

DOCKET NO.  09-41 241	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Albuquerque, New Mexico


THE ISSUES

Entitlement to an effective date earlier than December 1, 2007 for the assignment of a higher rate of compensation based on the addition of the Veteran's spouse as a dependent.


REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart of the U.S.A.


ATTORNEY FOR THE BOARD

L. Cramp, Counsel



INTRODUCTION

Appellant (the Veteran) had active service from July 1966 to July 1986.  

This appeal comes before the Board of Veterans' Appeals (Board) from an April 2008 decision of the RO in Albuquerque, New Mexico.


FINDINGS OF FACT

1.  There is no dispute as to any fact pertinent to resolution of this appeal.

2.  An August 1986 application for addition of the Veteran's spouse and children as dependents is subject to a final January 1987 RO decision.  

3.  The earliest pending application for addition of dependents was received November 1, 2007.  

4.  The Veteran submitted evidence of his marriage to his spouse on April 9, 2008.


CONCLUSION OF LAW

The claim for an effective date earlier than December 1, 2007 for the assignment of a higher rate of compensation based on the addition of the Veteran's spouse as a dependent lacks legal merit.  38 U.S.C.A. §§ 1115, 5101, 5110, 7104 (West 2002); 38 C.F.R. §§ 3.102, 3.155, 3.400, 3.401 (2011).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2011).  

In some cases, however, the VCAA need not be considered because the issue presented is solely one of statutory interpretation and/or the claim is barred as a matter of law.  See Smith v. Gober, 14 Vet. App. 227, 231-232 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002), cert. denied, 537 U.S. 821 (2002).  See also 38 C.F.R. § 3.159(b)(3)(ii) (VCAA notice not required when, as a matter of law, entitlement to the benefit claimed cannot be established); 38 C.F.R. § 3.159(d)(3) (VA will refrain from or discontinue assistance with regard to a claim requesting a benefit to which the claimant is not entitled as a matter of law).  

As discussed below, the pertinent facts are not in dispute; instead, resolution of the claim is wholly dependent on interpretation of the applicable laws and regulations pertaining to assignment of effective dates for increased compensation based on addition of dependents.  The VCAA is therefore inapplicable and need not be considered in this case.  See Mason v. Principi, 16 Vet. App. 129, 132 (2002); Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001); see also VAOPGCPREC 5-2004.

Analysis of Effective Date Claim

Under 38 U.S.C.A. § 1115, a veteran rated at not less than 30 percent shall be entitled to additional compensation for dependents.  

The law regarding effective dates provides that the effective date of additional compensation for dependents is the latest of the following dates: (1) date of claim.  This term means the following, listed in their order of applicability: (i) date of veteran's marriage, or birth of his or her child, or, adoption of a child, if the evidence of the event is received within 1 year of the event; otherwise, (ii) date notice is received of the dependent's existence, if evidence is received within 1 year of the Department of Veterans Affairs request; (2) date dependency arises; 
(3) effective date of the qualifying disability rating provided evidence of dependency is received within 1 year of notification of such rating action.  See 38 U.S.C.A. § 5110(f); 38 C.F.R. § 3.401(b).

A specific claim in the form prescribed by the Secretary of VA must be filed in order for benefits to be paid to any individual under the laws administered by VA.  38 U.S.C.A. § 5101(a); 38 C.F.R. § 3.151(a).  A claim is a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit. 38 C.F.R. § 3.1(p).  Any communication or action, indicating an intent to apply for one or more benefits under the laws administered by VA may be considered an informal claim.  Such an informal claim must identify the benefit sought.  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  If received within one year from the date it was sent to the claimant, it will be considered filed as of the date of receipt of the informal claim.  38 C.F.R. § 3.155(a).  

The Veteran has asserted that he notified the RO of his marriage and that his spouse was considered a dependent in conjunction with an August 1986 claim for service connection.  He also maintains that he notified the RO of his dependent children R.M. and A.M. at that time.  The claim for service connection was granted in January 1987 and a combined rating of 40 percent was assigned, thus qualifying the Veteran for additional compensation for dependents.  Indeed, the record shows that the Veteran listed his spouse as a dependent on the August 1986 claim form as well as his then dependent children.  The record also demonstrates that the RO sent the Veteran a letter in January 1987 which specifically acknowledged receipt of his dependent information and which specifically asked him to furnish evidence in the form of a copy of his marriage certificate and birth certificates of his dependent children.  That letter informed him that the evidence must be received within a year of the request in order to receive the additional compensation from the date of the claim, or he would not receive the additional benefits until the evidence was received.  This evidence was again requested by the RO in a February 1987 letter to the Veteran.  

The Veteran now asserts that he did not receive notice of the January 1987 decision, which was sent to him in February 1987, and which contained the request for marriage and birth certificates; however, a copy of that notice is contained in the claims file.  The United States Court of Appeals for Veterans Claims (the CAVC) has ruled that there is a presumption of regularity under which it is presumed that Government officials have properly discharged their official duties.  Clear evidence to the contrary is required to rebut the presumption of regularity.  See Ashley v. Derwinski, 2 Vet. App. 307 (1992), citing United States v. Chemical Foundation, Inc., 272 U.S. 1, 14-15 (1926).  While the Ashley case dealt with regularity of procedures at the Board, in Mindenhall v. Brown, 7 Vet. App. 271 (1994), the Court applied this presumption of regularity to procedures at the RO.  In this case, no clear evidence to the contrary has been presented with which to rebut the presumption of regularity.  It is therefore presumed that timely notice of the decision was sent to the Veteran at his address of record at the time.

Moreover, the Veteran was clearly aware that his August 1986 claim for service connection had been decided, as he began receiving service-connected compensation as a result of that decision.  The January 1987 rating decision did not include additional benefits for dependents, and the Veteran did not appeal that decision.  As such the decision is final as to the evidence then of record, and is not subject to revision on the same factual basis.  See 38 U.S.C.A. § 7105 (West 2002 & Supp. 2011); 38 C.F.R. §§ 20.302, 20.1103 (2011).  

Even if the Board were to accept that the Veteran did not receive notice of the need to submit marriage and birth certificates, his application for such benefits was implicitly denied in the January 1987 decision, and did not remain pending at the time of the decision now on appeal.  See Deshotel v. Nicholson, 457 F.3d 1258 (2006) (If the record shows the existence of an unadjudicated claim, raised along with an adjudicated claim, and the RO's decision acts (favorably or unfavorably) on one of the claims but fails to specifically address the other claim, the second claim is deemed denied, and the appeal period begins to run).  

To the extent that the Veteran now seeks to revisit the January 1987 final decision in that it did not grant additional benefits for his spouse and children as dependents, such a claim is without merit and must be dismissed as a freestanding claim for an earlier effective date.  See Leonard v. Nicholson, 405 F3d 1333 (Fed Cir 2005); Rudd v. Nicholson, 20 Vet. App. 296 (2006).  To find otherwise would vitiate the rule of finality, which was expounded upon in Cook v. Principi, 318 F.3d 1334 (Fed. Cir. 2002).  

Subsequent to the January 1987 decision, the next notice of the existence of dependents received from the Veteran comes in the form of the current claim, received in November 2007.  That application lists only the Veteran's spouse as a dependent.  Accordingly there is no pending and unadjudicated application regarding addition of any dependent children, and there is no prior pending and unadjudicated application for addition of the Veteran's spouse as a dependent.  The Veteran does not contend that he submitted such an application prior to November 2007 and subsequent to the final January 1987 decision.  

The Board has considered whether an informal claim was received or should have been inferred prior to the date of receipt of the formal claim.  To constitute an informal claim for a benefit, a communication or action must indicate an intent on the part of the claimant to apply for the benefit and must identify the benefit sought.  38 C.F.R. § 3.155.  

In this case, prior to receipt of the November 1, 2007 document, there is no correspondence in the record regarding the existence of the Veteran's spouse subsequent to the final January 1987 decision.  The CAVC has held that VA is not required to anticipate any potential claim for a particular benefit where no intention to raise it was expressed.  Brannon v. West, 12 Vet. App. 32, 35 (1998); Talbert v. Brown, 7 Vet. App. 352, 356-57 (1995).  

As evidence of the Veteran's marriage was not received within one year of the event, the controlling regulatory provision is 38 C.F.R. § 3.401(b)(1)(ii).  Accordingly, the appropriate effective date is the date notice was received of dependent's existence provided that evidence is received within 1 year of the RO's request.  Such notice was received from the Veteran on November 1, 2007.  Evidence of the marriage was received via telephone contact on April 8, 2008, within one year of the application, as reported on a VA Form 119.  As December 1, 2007 is the first day of the month following the notice, the Board finds that the current effective date is correct, and no earlier effective date is warranted.  As this appeal must be denied as a matter of law, the benefit of the doubt rule is not for application.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994). 


ORDER

An effective date earlier than December 1, 2007 for the assignment of a higher rate of compensation based on the addition of the Veteran's spouse as a dependent is denied. 



____________________________________________
J. Parker
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


